 

Exhibit 10.22 

 



SERVICES AGREEMENT

 

This Agreement (this “Agreement”) is made and entered into by and between
ProActive Capital Resources Group LLC, dba PCG Advisory Group (the “Consultant”)
and Arkados Group, Inc., located at 211 Warren Street, Suite 320, Newark, NJ
07103 (the “Client”) on May 22nd, 2017.

 

W I T N E S S E T H:

 

WHEREAS, the Consultant, a Delaware LLC, located at 535 Fifth Avenue, 24th
Floor, New York, NY 10017, operates a strategic advisory, investor relations &
public relations firm with a publishing website located at www.PCGAdvisory.com
(the “Website”); and

 

WHEREAS, the Client is a publicly-traded company, with shares quoted on the OTC
exchange under the symbol AKDS; and;

 

WHEREAS, the Client desires to utilize the services of the Consultant in
connection with its business operations;

 

NOW, THEREFORE, in consideration of the promises and the mutual covenants
hereinafter set forth the parties hereto agree as follows:

 

1.CONSULTANT DUTIES. The Consultant shall provide to the Client certain
consulting services (the “Services”) in the areas of capital markets advisory
and investor relations as generally outlined in the attached Exhibit entitled
“Investor Relations, Strategic Communications & Social Media Strategies Proposal
for Arkados”. In performance of these duties, the Consultant shall provide the
Client with the benefits of its best judgment and efforts. It is understood and
acknowledged by the Parties that the value of the Consultant’s advice is not
measurable in any quantitative manner.

 

1.TERM. Effective as of the date hereof the Client hereby engages the Consultant
to provide to it the Services for a period of six (6) months commencing on May
22nd, 2017 (the Effective Date) and terminating as of the close of business on
November 21st, 2017 (the “Term”). After the end of the initial Term, this
Agreement shall renew on a month-to-month basis unless the Company cancels
services, in writing, at least thirty (30) days prior to the end of the current
Term.

 

2.FEES. As consideration for the Consulting Services to be rendered by the
Consultant to the Client during the Term, the Client shall pay the following
Fees (the “Fees”):

 



    a. For months 1-3 (May 22 – August 21), Client shall pay to the Consultant
cash compensation (the “Cash Fee”) of three thousand seven hundred fifty dollars
($3,750.00) per month, due upon invoice, with the first payment due upon
signing.



 



    b. For months 4-6 (August 22 – November 21), Client shall pay to the
Consultant cash compensation (the “Cash Fee”) of six thousand five hundred
dollars ($6,500.00) per month, due upon presentation of invoice.



 



    c. Client shall issue to the Consultant common stock compensation (the
“Stock Fee”), restricted under Rule 144, of 60,000 common shares, due and earned
upon signing.



 



    d. Cash Fee payments can be made either by check or wire, as per below:



 

ProActive Capital Resources Group
Dba PCG Advisory Group
JPMorgan Chase NY, NY
ABA # 021000021
A/C #113595020

 

 

 

 



    e. The Shares constitute a commencement incentive and consideration now
earned, due and owing to Consultant for entering into this Agreement and
allocating its resources to Company’s account for the Initial Term. Company
acknowledges that Consultant must forego other opportunities to enter into this
Agreement. As such, the Shares are irrevocably earned as of the Effective Date,
and any calculation of the statutory holding period for removal of restrictive
legend under Rule 144 promulgated under the Securities Act of 1933, shall be
measured from the Effective Date.



 

    f. Company agrees that it shall take no action to cause the Shares to become
canceled, voided or revoked, or the issuance thereof to be voided or terminated.



 

    g.

Company agrees to timely take all action(s) necessary to clear the Shares of
restriction upon presentation of any Rule 144 application by Consultant or its
broker, including, without limitation, (i) authorizing the Company’s transfer
agent to remove the restrictive legend, (ii) expediting the acquisition of a
legal opinion from Company’s authorized counsel at Company’s expense, (iii)
delivering any additional documentation that may be required by Consultant, its
broker or the transfer agent in connection with the legend removal request,
including Rule 144 company representation letters, resolutions of the Board of
Directors evidencing proper issuance of the Shares, etc., and (iv) cooperating
and communicating with Consultant, its broker and the transfer agent in order to
clear the Shares of restriction as soon as possible. 



 

    h. Stock Fee payments shall be made out to the following:



 

ProActive Capital Resources Group, LLC.
535 Fifth Avenue, 24th Floor

New York, NY 10017

TIN# 26-2955025

 

3.CLIENT DUTIES. The Client agrees to the following:





    a. The Client will disclose to the Consultant any and all information the
Client deems pertinent and necessary to the Consulting Services to be performed
hereunder; and



    b. The information supplied by the Client to the Consultant will be from
dependable and reliable sources and will be true and accurate in all material
respects.

 

4.CONFIDENTIALITY. Each party agrees to hold private and confidential all
confidential information of the other party and neither party, without the prior
written consent of the other, shall divulge, disseminate, communicate or
otherwise disclose any confidential or proprietary information of the other
party except to the extent required by law, regulation or any judicial or
regulatory authority. Confidential information includes, but is not limited to,
any information not obtainable by the general public and which contains
information which would be considered owned by the owner and proprietary in
nature and which would be considered as a trade secret except so far as it
already exists in the public domain. For the avoidance of doubt, the parties
hereto acknowledge and agree that only publicly available information shall be
distributed or disseminated in connection with the provision of the Consulting
Services hereunder and under no circumstance will any confidential information
be distributed or disseminated in connection therewith.

 

5.INDEMNIFICATION. Each party shall indemnify, defend, and hold the other party
harmless from and against any and all claims, actions, suits, demands,
assessments, or judgments asserted, and any and all losses, liabilities,
damages, costs, and expenses (including, without limitation, attorney’s fees,
accounting fees, and investigation costs to the extent permitted by law) alleged
or incurred arising out of or relating to any operations, acts, or omissions of
the indemnifying party or any of its employees, agents, and invitees in the
exercise of the indemnifying party’s rights or the performance or observance of
the indemnifying party’s obligations under this agreement. Prompt notice must be
given of any claim, and the party who is providing the indemnification will have
control of any defense or settlement.

 

6.CLIENT REPRESENTATIONS & WARRANTIES. The Client hereby represents and warrants
to the Consultant that his Agreement has been duly authorized, executed and
delivered by the Client and constitutes the legal, valid and binding obligation
of the Client, enforceable against the Client in accordance with its terms,
subject to laws of general application relating to bankruptcy, insolvency and
the relief of debtors and rules of law governing specific performance,
injunctive relief or other equitable remedies, and to limitations of public
policy.

 

 2

 

 

7.CONSULTANT REPRESENTATIONS & WARRANTIES. The Consultant hereby represents and
warrants to the Client that his Agreement has been duly authorized, executed and
delivered by the Consultant and constitutes the legal, valid and binding
obligation of the Consultant, enforceable against the Consultant in accordance
with its terms, subject to laws of general application relating to bankruptcy,
insolvency and the relief of debtors and rules of law governing specific
performance, injunctive relief or other equitable remedies, and to limitations
of public policy.

 

8.RELATIONSHIP AMONG THE PARTIES. Nothing contained in this Agreement shall be
construed to (i) constitute the Parties as joint venturers, partners, co-owners
or otherwise as participants in a joint undertaking; (ii) constitute the
Consultant as an agent, legal representative or employee of the Client; or (iii)
authorize or permit the Consultant or any director, officer, employee, agent or
other person acting on its behalf to incur on behalf of the other party any
obligation of any kind, either express or implied, or do, sign or execute any
things, deeds, or documents which may have the effect of legally binding or
obligating the Client in any manner in favor of any individual, business, trust,
unincorporated association, corporation, partnership, joint venture, limited
liability company or other entity of any kind. The Client and the Consultant
agree that the relationship among the Parties shall be that of independent
contractor.

 

9.ENTIRE AGREEMENT. This Agreement constitutes the entire agreement between the
parties with respect to the subject matter contained herein and supersedes all
prior oral or written agreements, if any, between the parties with respect to
such subject matter and, except as otherwise expressly provided herein, is not
intended to confer upon any other person any rights or remedies hereunder. Any
amendments hereto or modifications hereof must be made in writing and executed
by each of the parties. Any failure by a party to enforce any rights hereunder
shall not be deemed a waiver of such rights. The Parties agree that this
Agreement has been mutually drafted and authored by all the Parties and that it
shall not be construed against any one Party.

 

10.NON-SOLICITATION. During the Term of this Agreement and for twenty-four (24)
months after any termination of this Agreement, Client will not, without prior
written consent of Consultant, either directly or indirectly, on Client’s behalf
or in the service or on behalf of others, solicit or attempt to solicit, divert
or hire away any person employed by Consultant currently or during the previous
twelve (12) months, any third party or consultant engaged by Consultant, or any
customer of Consultant.

 

11.JURISDICTION. This Agreement shall be governed by and construed in accordance
with the laws of the State of New York without giving effect to conflict of laws
principles. The parties agree that any dispute arising out of or in relation to
this contract shall be resolved by arbitration and judgment upon the award
rendered by the arbitrators may be entered in any court having jurisdiction. The
arbitration shall be carried out using one of the following arbitration
services: “JAMS, AAA, or NAM”, using one arbitrator. The party demanding
arbitration shall have the choice of one the three arbitration services named
herein. The Consultant shall be entitled to attorneys’ fees and costs of
bringing any action for unpaid fees or consideration

 

12.SEVERABILITY. If any paragraph, term or provision of this Agreement shall be
held or determined to be unenforceable, the balance of this Agreement shall
nevertheless continue in full force and effect unaffected by such holding or
determination.

 

13.HEADINGS. The section headings contained in this Agreement are for reference
purposes only and shall not affect the meaning or interpretation of this
Agreement.

 

14.NOTICES, PAYMENTS. Any payment, notice or other communication required by
this Agreement (a) shall be in writing, (b) may be delivered personally, sent
via electronic mail, or sent by reputable overnight courier with written
verification of receipt or by registered or certified first class United States
Mail, postage prepaid, return receipt requested, (c) shall be sent to the
addresses listed above or to such other address as such party shall designate by
written notice to the other party, and (d) shall be effective upon receipt.

 

15.FURTHER ACTION. The Parties hereto shall execute and deliver all documents,
provide all information and take or forbear from all such action as may be
necessary or appropriate to achieve the purposes of this Agreement.

 

 3

 

 

16.ASSIGNMENT. This Agreement may not be assigned by either party hereto without
the written consent of the other, but shall be binding upon the successors of
the Parties.

 

17.COUNTERPARTS. This Agreement may be executed in duplicate counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same Agreement. In the event that the document is signed by one
party and faxed (or e-mailed) to another the Parties agree that a faxed (or
e-mailed) signature shall be binding upon the Parties to this Agreement as
though the signature was an original.

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement on the
day and year first above written. 

 

  ProActive Capital Resources Group, LLC   DBA PCG Advisory Group         By: 
/s/ Jeffrey S. Ramson        Name:   Jeffrey S. Ramson       Title:     Chief
Executive Officer           Arkados Group, Inc.           By:  /s/ Terrence
DeFranco       Name: Terrence DeFranco       Title: CEO  

 

4